

NOBLE MEDICAL TECHNOLOGIES, INC.
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (the “Agreement”) is made as of January 24,
2011 by and between NOBLE MEDICAL TECHNOLOGIES, INC., a Delaware corporation
(the “Company”) and RICH MOLINSKY (“Purchaser”).
 
RECITALS
 
The Company desires to issue and sell and the Purchaser desires to purchase a
senior promissory note in substantially the form attached to this Agreement as
Exhibit A (“Note”) and a warrant in substantially the form attached to this
Agreement as Exhibit B (“Warrant”) to purchase shares of the Company’s common
stock (the “Common Stock”) on the terms stated therein.  The Note, the Warrant,
and the Common Stock issuable upon exercise of the Warrant are collectively
referred to herein as the “Securities.”
 
AGREEMENT
 
In consideration of the mutual promises contained herein and other good and
valuable consideration, receipt of which is hereby acknowledged, the parties to
this Agreement agree as follows:
 
SECTION 1
PURCHASE AND SALE OF THE NOTE
 
1.1         Sale and Issuance of the Note.  Subject to the terms and conditions
of this Agreement, each Purchaser agrees to purchase at the Closing and the
Company agrees to sell and issue to Purchaser a Note in the principal amount of
$50,000 and a Warrant exercisable into 166,166 shares of Common Stock.  The
purchase price of the Note and the Warrant shall be equal to 100% of the
principal amount of such Note.
 
1.2         Closing; Delivery.
 
(a)           The purchase, sale and issuance of the Note and Warrant shall take
place at the offices of Buchalter Nemer, 1000 Wilshire Boulevard, Suite 1500,
Los Angeles, California, at 10:00 a.m., on the date first set forth above, or at
such other time and place as the Company and the Purchaser mutually agree upon,
orally or in writing.  At the Closing, the Company shall deliver to the
Purchaser the Note and the Warrant against payment of the purchase price
therefor by wire transfer to the following account.
 

1

--------------------------------------------------------------------------------


 
SECTION 2
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company hereby represents and warrants to the Purchaser that:
 
2.1         Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate power and authority to
carry on its business as now conducted and as proposed to be conducted.
 
2.2         Authorization.  All corporate action on the part of the Company
necessary for the authorization, execution and delivery of this Agreement and
the authorization, sale, issuance and delivery of the Note and the Warrant and
the shares of the Company’s Common Stock issuable on conversion or exercise of
the Warrant, and the performance of all obligations of the Company under this
Agreement, the Note and the Warrant has been taken or will be taken prior to the
Closing.  The Agreement and the Note and the Warrant, when executed and
delivered by the Company, shall constitute valid and legally binding obligations
of the Company, enforceable against the Company in accordance with their terms
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, and other laws of general application
affecting enforcement of creditors’ rights generally, as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies.
 
SECTION 3
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants to the Company that:
 
3.1         Purchase Entirely for Own Account.  The Securities to be acquired by
the Purchaser will be acquired for investment for the Purchaser’s own account,
not as a nominee or agent, and not with a view to the resale or distribution of
any part thereof, and the Purchaser has no present intention of selling,
granting any participation in, or otherwise distributing the same.  The
Purchaser has not been formed for the specific purpose of acquiring any of the
Securities.
 
3.2         Knowledge.  The Purchaser is aware of the Company’s business affairs
and financial condition and has acquired sufficient information about the
Company to reach an informed and knowledgeable decision to acquire the
securities.
 
3.3         Investment Experience.  The Purchaser has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Company and acknowledges that the Purchaser can protect
its own interests.  The Purchaser has such knowledge and experience in financial
and business matters so that the Purchaser is capable of evaluating the merits
and risks of its investment in the Company.
 
3.4         Speculative Nature of Investment.  The Purchaser understands and
acknowledges that the Company has a limited financial and operating history and
that an investment in the Company is highly speculative and involves substantial
risks.  The Purchaser can bear the economic risk of the investment and is able,
without impairing the Purchaser’s financial condition, to hold the Securities
for an indefinite period of time and to suffer a complete loss of the
investment.
 
2

--------------------------------------------------------------------------------


  
3.5         Restricted Securities.  The Purchaser understands that the
Securities have not been, and will not be, registered under the Securities Act
of 1933, as amended (the “Act”), by reason of a specific exemption from the
registration provisions of the Act which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of the Purchaser’s
representations as expressed herein.  The Purchaser understands that the
Securities are “restricted securities” under applicable U.S. federal and state
securities laws and that, pursuant to these laws, the Purchaser must hold the
Securities indefinitely unless they are registered with the Securities and
Exchange Commission and qualified by state authorities, or an exemption from
such registration and qualification requirements is available.  The Purchaser
acknowledges that the Company has no obligation to register or qualify the
Securities for resale.  The Purchaser further acknowledges that if an exemption
from registration or qualification is available, it may be conditioned on
various requirements including, but not limited to, the time and manner of sale,
the holding period for the Securities, and on requirements relating to the
Company which are outside of the Purchaser’s control, and which the Company is
under no obligation and may not be able to satisfy.
 
3.6         No Public Market.  The Purchaser understands that no public market
now exists for any of the securities issued by the Company, that the Company has
made no assurances that a public market will ever exist for the Securities.
 
3.7         Legends.  The Purchaser understands that the Securities, and any
securities issued in respect thereof or exchange therefor, may bear one or more
of one the following legends:
 
(a)           “THE SECURITIES REPRESENTED BY THIS INSTRUMENT [OR CERTIFICATE]
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE
SECURITIES LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE
DISPOSED OF EXCEPT WHILE A REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT
UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS.  THIS INSTRUMENT IS ISSUED
SUBJECT TO THE RESTRICTIONS ON TRANSFER AND OTHER PROVISIONS OF A SECURITIES
PURCHASE AGREEMENT BETWEEN THE ISSUER OF THESE SECURITIES AND THE INVESTOR
REFERRED TO THEREIN, A COPY OF WHICH IS ON FILE WITH THE ISSUER.  THE SECURITIES
REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT
IN COMPLIANCE WITH SAID AGREEMENT.  ANY SALE OR OTHER TRANSFER NOT IN COMPLIANCE
WITH SAID AGREEMENT WILL BE VOID.”
 
(b)           Any legend required by the Blue Sky laws of any state to the
extent such laws are applicable to the shares represented by the certificate so
legended.
 
3.8         Accredited Investor.  The Purchaser is an accredited investor as
defined in Rule 501(a) of Regulation D promulgated under the Act.
 
3

--------------------------------------------------------------------------------


  
SECTION 4
CONDITIONS OF THE PURCHASER’S OBLIGATIONS AT CLOSING
 
The obligations of each Purchaser to the Company under this Agreement are
subject to the fulfillment, on or before the Closing, of each of the following
conditions, unless otherwise waived:
 
4.1         Representations and Warranties.  The representations and warranties
of the Company contained in Section 2 shall be true on and as of the Closing
with the same effect as though such representations and warranties had been made
on and as of the date of the Closing.
 
4.2         Qualifications.  All authorizations, approvals or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Securities pursuant to this Agreement shall be obtained and effective as of the
Closing.
 
SECTION 5
CONDITIONS OF THE COMPANY’S OBLIGATIONS AT CLOSING
 
The obligations of the Company to each Purchaser under this Agreement are
subject to the fulfillment, on or before the Closing, of each of the following
conditions, unless otherwise waived:
 
5.1         Representations and Warranties.  The representations and warranties
of each Purchaser contained in Section 3 shall be true on and as of the Closing
with the same effect as though such representations and warranties had been made
on and as of the Closing.
 
5.2         Qualifications.  All authorizations, approvals or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Securities pursuant to this Agreement shall be obtained and effective as of the
Closing.
 
SECTION 6
MISCELLANEOUS.
 
6.1         Successors and Assigns.  The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties.  Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
6.2         Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within such State.  Each of the Company and the
Purchaser agrees to submit to the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York for any civil
action, suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.  To the extent permitted by applicable law,
each of the Company and the Purchaser hereby unconditionally waives trial by
jury in any civil legal action or proceeding relating to the Agreement or the
transactions contemplated hereby or thereby.
 
4

--------------------------------------------------------------------------------


 
6.3         Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
 
6.4         Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
6.5         Amendments and Waivers.  Any term of this Agreement may be amended
or waived only with the written consent of the Company and the Purchaser.
 
6.6         Severability.  If one or more provisions of this Agreement are held
to be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable.  In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.
 
6.7         Entire Agreement.  This Agreement, and the documents referred to
herein constitute the entire agreement between the parties hereto pertaining to
the subject matter hereof, and any and all other written or oral agreements
existing between the parties hereto are expressly canceled.
 
[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the date first written above.
 

 
COMPANY:
     
NOBLE MEDICAL
 
TECHNOLOGIES, INC.
       
By
/s/ Robert Ellin    
Robert Ellin,
   
Chief Executive Officer
       
PURCHASER:
        /s/ Rich Molinsky  
Rich Molinsky

 
[Signature page to Securities Purchase Agreement]
 

--------------------------------------------------------------------------------

 

EXHIBIT A
PROMISSORY NOTE
 


THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.  THIS INSTRUMENT IS ISSUED SUBJECT TO THE RESTRICTIONS ON TRANSFER
AND OTHER PROVISIONS OF A SECURITIES PURCHASE AGREEMENT BETWEEN THE ISSUER OF
THESE SECURITIES AND THE INVESTOR REFERRED TO THEREIN, A COPY OF WHICH IS ON
FILE WITH THE ISSUER.  THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE
SOLD OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENT.  ANY
SALE OR OTHER TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT WILL BE VOID.
 
SENIOR PROMISSORY NOTE
 
US $50,000
January 24, 2011

Principal Amount
 
Noble Medical Group, a Delaware corporation (the “Company”), for value received,
hereby promises to pay to the order of Rich Molinsky or his registered permitted
assigns (“Holder”) on January 23, 2012 or when sooner declared due and payable
in accordance herewith (the “Maturity Date”) the sum of US $50,000 (the
“Principal Amount”).  The unpaid principal balance of this Senior Promissory
Note (this “Note”) at any time, together with all accrued and unpaid interest
thereon at such time, is referred to herein as the “Note Amount.”  This Note is
insured pursuant to that certain Securities Purchase Agreement dated January 24,
2011, between the Company and the Holder (“Purchase Agreement”).  Any terms not
defined in this Note shall have the meaning set forth in the Purchase Agreement
unless otherwise indicated.
 
1.           Interest. Subject to Section 4 hereof, interest shall accrue on the
outstanding Principal Amount at the rate of 10% per annum from the date
hereof.  All such interest shall be calculated on the basis of a 360-day year of
twelve 30-day months and shall be payable annually in arrears on the anniversary
date of the issuance of this Note.  Payment shall be made at the registered
address of the Holder appearing in the records of the Company.
 
2.           Voluntary Prepayment.  The Company may prepay this Note in whole or
in part without penalty or premium.
 
3.           Event of Default.  Upon the occurrence of any Event of Default (as
defined herein), this Note, upon written notice to the Company, shall forthwith
be immediately due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived, and the
Holder may exercise any and all rights and remedies available to it under this
Note or as provided by law.  An “Event of Default” shall mean the occurrence of
any of the following events:
 
1

--------------------------------------------------------------------------------


 
(a)           Failure to Pay.  Company shall fail to pay (i) when due any
principal or interest payment on the due date hereunder or (ii) any other
payment required under the terms of this Note on the date due and such payment
shall not have been made within five (5) days of Company’s receipt of Investor’s
written notice to Company of such failure to pay; or
 
(b)           Breaches of Covenants.  Company shall fail to observe or perform
any other covenant, obligation, condition or agreement contained in this Note or
the Purchase Agreement (other than those specified in Section 3(a)) and (i) such
failure shall continue for fifteen (15) days, or (ii) if such failure is not
curable within such fifteen (15) day period, but is reasonably capable of cure
within thirty (30) days, either (A) such failure shall continue for thirty (30)
days or (B) Company shall not have commenced a cure in a manner reasonably
satisfactory to Investor within the initial fifteen (15) day period; or
 
(c)           Representations and Warranties.  Any representation or warranty
made or furnished by or on behalf of Company to the Holder in the Purchase
Agreement, shall be false, incorrect, incomplete or misleading in any material
respect when made or furnished; or
 
(d)           Voluntary Bankruptcy or Insolvency Proceedings.  Company shall (i)
apply for or consent to the appointment of a receiver, trustee, liquidator or
custodian of itself or of all or a substantial part of its property, (ii) be
unable, or admit in writing its inability, to pay its debts generally as they
mature, (iii) make a general assignment for the benefit of its or any of its
creditors, (iv) be dissolved or liquidated, (v) become insolvent (as such term
may be defined or interpreted under any applicable statute), (vi) commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or consent to any such relief or to
the appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (vii) take any
action for the purpose of effecting any of the foregoing; or
 
(e)           Involuntary Bankruptcy or Insolvency Proceedings.  Proceedings for
the appointment of a receiver, trustee, liquidator or custodian of Company of
all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to Company or any of its Subsidiaries or the debts thereof under any
bankruptcy, insolvency or other similar law now or hereafter in effect shall be
commenced and an order for relief entered or such proceeding shall not be
dismissed or discharged within thirty (30) days of commencement.
 
2

--------------------------------------------------------------------------------


 
4.           Default Rate; Usury.  During any period in which an Event of
Default has occurred and is continuing, Company shall pay interest on the unpaid
principal balance hereof at a rate per annum equal to the rate otherwise
applicable hereunder plus five percent (5%).  In the event any interest is paid
on this Note which is deemed to be in excess of the then legal maximum rate,
then that portion of the interest payment representing an amount in excess of
the then legal maximum rate shall be deemed a payment of principal and applied
against the principal of this Note.
 
5.           Miscellaneous.  The Company waives the rights of presentment,
demand for performance, protest, notice of protest, and notice of dishonor.  No
delay on the part of the Holder in exercising any right hereunder shall operate
as waiver of such right under this Note.
 
6.           Governing Law.  This Note will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within such State.  Each of the Company and the
Holder agrees to submit to the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York for any civil
action, suit or proceeding arising out of or relating to this Note or the
transactions contemplated hereby.  To the extent permitted by applicable law,
each of the Company and the Holder hereby unconditionally waives trial by jury
in any civil legal action or proceeding relating to the Note or the transactions
contemplated hereby or thereby.
 
NOBLE MEDICAL TECHNOLOGIES, INC.
   
By:
/s/ Robert Ellin  
Robert Ellin
 
Chief Executive Officer


 
3

--------------------------------------------------------------------------------

 

EXHIBIT B
FORM OF WARRANT
 
WARRANT TO PURCHASE COMMON STOCK
 
THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.  THIS INSTRUMENT IS ISSUED SUBJECT TO THE RESTRICTIONS ON TRANSFER
AND OTHER PROVISIONS OF A SECURITIES PURCHASE AGREEMENT BETWEEN THE ISSUER OF
THESE SECURITIES AND THE INVESTOR REFERRED TO THEREIN, A COPY OF WHICH IS ON
FILE WITH THE ISSUER.  THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE
SOLD OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENT.  ANY
SALE OR OTHER TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT WILL BE VOID.
 
WARRANT
to purchase
 
166,666
Shares of Common Stock
of Noble Medical Technologies, Inc.
 
Issue Date:  January 24, 2011
 
1.           Definitions.  Unless the context otherwise requires, when used
herein the following terms shall have the meanings indicated.
 
“Board of Directors” means the board of directors of the Company, including any
duly authorized committee thereof.
 
“Business Combination” means a merger, consolidation, statutory share exchange
or similar transaction that requires the approval of the Company’s stockholders.
 
“business day” means any day except Saturday, Sunday and any day on which
banking institutions in the State of New York generally are authorized or
required by law or other governmental actions to close.
 
“Capital Stock” means (A) with respect to any Person that is a corporation or
company, any and all shares, interests, participations or other equivalents
(however designated) of capital or capital stock of such Person and (B) with
respect to any Person that is not a corporation or company, any and all
partnership or other equity interests of such Person.
 
“Charter” means, with respect to any Person, its certificate or articles of
incorporation, articles of association, or similar organizational document.
 
“Common Stock” means the Common Stock of the Company.
 
“Company” means Noble Medical Technologies, Inc.
 
“conversion” has the meaning set forth in Section 13(B).
 
1

--------------------------------------------------------------------------------


 
“convertible securities” has the meaning set forth in Section 13(B).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
 
“Exercise Price” means ten cents ($.10) per share, subject to adjustment.
 
“Expiration Time” has the meaning set forth in Section 3.
 
“Funding Event” means the closing of a capital raise transaction by the Company
that raises $1 million or more of net proceeds for the Company from the issuance
of  preferred stock, Common Stock or any other security convertible into Common
Stock or preferred stock.
 
“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as determined by the Board
of Directors, acting in good faith.
 
“Initial Number” has the meaning set forth in Section 13(B).
 
“Issue Date” means January 24, 2011.
 
“Liquidity Event” means any of the following:  (i) the merger or consolidation
of the Company with or into any other corporation or business entity (except on
in which the holders of capital stock of the Company immediately prior to such
merger or consolidation continue to hold at least a majority of the Voting Stock
of the surviving corporation); (ii) the sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all or substantially
all assets of the Company; or (iii) the acquisition by any person or any group
of persons (other than the Company, any of its direct or indirect subsidiaries,
or any trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the Company or any of its direct or indirect
subsidiaries) acting together in any transaction or related series of
transactions, of such number of shares of the Company’s Voting Stock as causes
such person or group of persons to own beneficially, directly or indirectly, as
of the time immediately after such transaction or series of transactions, 50% or
more of the combined voting power of the Voting Stock of the Company.
 
“Market Price” means, with respect to a particular security, on any given day,
the last reported sale price regular way or, in case no such reported sale takes
place on such day, the average of the last closing bid and ask prices regular
way, in either case on the principal national securities exchange on which the
applicable securities are listed or admitted to trading, or if not listed or
admitted to trading on any national securities exchange, the average of the
closing bid and ask prices as furnished by two members of the Financial Industry
Regulatory Authority, Inc.  selected from time to time by the Company for that
purpose.  “Market Price” shall be determined without reference to after hours or
extended hours trading.  If such security is not listed and traded in a manner
that the quotations referred to above are available for the period required
hereunder, the Market Price per share of Common Stock shall be deemed to be (i)
in the event that any portion of the Warrant is held by the Warrantholder, the
fair market value per share of such security as determined in good faith by the
Warrantholder or (ii) in all other circumstances, the fair market value per
share of such security as determined in good faith by the Board of Directors in
reliance on an opinion of a nationally recognized independent investment banking
corporation retained by the Company for this purpose and certified in a
resolution to the Warrantholder.  For the purposes of determining the Market
Price of the Common Stock on the “trading day” preceding, on or following the
occurrence of an event, (i) that trading day shall be deemed to commence
immediately after the regular scheduled closing time of trading on the New York
Stock Exchange or, if trading is closed at an earlier time, such earlier time
and (ii) that trading day shall end at the next regular scheduled closing time,
or if trading is closed at an earlier time, such earlier time (for the avoidance
of doubt, and as an example, if the Market Price is to be determined as of the
last trading day preceding a specified event and the closing time of trading on
a particular day is 4:00 p.m. and the specified event occurs at 5:00 p.m.  on
that day, the Market Price would be determined by reference to such 4:00 p.m.
closing price).
 
2

--------------------------------------------------------------------------------


 
“Ordinary Cash Dividends” means a regular quarterly cash dividend on shares of
Common Stock out of surplus or net profits legally available therefor
(determined in accordance with generally accepted accounting principles in
effect from time to time).
 
“Permitted Transactions” has the meaning set forth in Section 13(B).
 
“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.
 
“Per Share Fair Market Value” has the meaning set forth in Section 13(C).
 
“SEC” means the U.S.  Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.
 
“Shares” has the meaning set forth in Section 2.
 
“trading day” means (A) if the shares of Common Stock are not traded on any
national or regional securities exchange or association or over-the-counter
market, a business day or (B) if the shares of Common Stock are traded on any
national or regional securities exchange or association or over-the-counter
market, a business day on which such relevant exchange or quotation system is
scheduled to be open for business and on which the shares of Common Stock (i)
are not suspended from trading on any national or regional securities exchange
or association or over-the-counter market for any period or periods aggregating
one half hour or longer; and (ii) have traded at least once on the national or
regional securities exchange or association or over-the-counter market that is
the primary market for the trading of the shares of Common Stock.
 
“Voting Stock” means the outstanding securities having the right to vote in an
election of the board of directors.
 
“Vested Shares” has the meaning set forth in Section 3.
 
“Warrantholder” has the meaning set forth in Section 2.
 
“Warrant” means this Warrant, issued pursuant to the Management Agreement.
 
2.           Number of Shares; Exercise Price.  This certifies that, for value
received, Rich Molinsky, or his permitted assigns (the “Warrantholder”) is
entitled, upon the terms and subject to the conditions hereinafter set forth, to
acquire from the Company, in whole or in part, up to an aggregate of 166,666
fully paid and nonassessable shares of Common Stock, at a purchase price per
share of Common Stock equal to the Exercise Price.  The number of shares of
Common Stock (the “Shares”) and the Exercise Price are subject to adjustment as
provided herein, and all references to “Common Stock,” “Shares” and “Exercise
Price” herein shall be deemed to include any such adjustment or series of
adjustments.
 
3

--------------------------------------------------------------------------------


 
3.           Exercise of Warrant, Term.  Subject to Section 2, to the extent
permitted by applicable laws and regulations, the right to purchase the Shares
represented by this Warrant shall become exercisable in accordance with the
following schedule:  (a) twenty percent (20%) of the Shares represented by this
Warrant shall first become exercisable on February 1, 2011, and (b) the
remaining eighty percent (80%) of the Shares represented by this Warrant shall
first become exercisable on January 1, 2012, provided however, upon a Liquidity
Event or Funding Event this Warrant shall become exercisable as to all of the
Shares.  This Warrant is exercisable in whole or in part by the Warrantholder,
in the manner set forth above, and after the execution and delivery of this
Warrant by the Company on the date hereof, but in no event later than 5:00 p.m.,
New York City time on the tenth anniversary of the Issue Date (the “Expiration
Time”), by (A) the surrender of this Warrant and Notice of Exercise annexed
hereto, duly completed and executed on behalf of the Warrantholder, at the
principal executive office of the Company, and (B) payment of the Exercise Price
for the Shares thereby purchased:
 
(i)           by having the Company withhold, from the shares of Common Stock
that would otherwise be delivered to the Warrantholder upon such exercise,
shares of Common Stock issuable upon exercise of the Warrant equal in value to
the aggregate Exercise Price as to which this Warrant is so exercised based on
the Market Price of the Common Stock on the trading day on which this Warrant is
exercised and the Notice of Exercise is delivered to the Company pursuant to
this Section 3, or
 
(ii)           by tendering in cash, by certified or cashier’s check payable to
the order of the Company, or by wire transfer of immediately available funds to
an account designated by the Company, or
 
(iii)           by any combination of (i) and (ii).
 
If the Warrantholder does not exercise this Warrant in its entirety, the
Warrantholder will be entitled to receive from the Company within a reasonable
time, and in any event not exceeding three business days, a new warrant in
substantially identical form for the purchase of that number of Shares equal to
the difference between the number of Shares subject to this Warrant and the
number of Shares as to which this Warrant is so exercised.
 
4.           Issuance of Shares; Authorization; Listing.  Certificates for
Shares issued upon exercise of this Warrant will be issued in such name or names
as the Warrantholder may designate and will be delivered to such named Person or
Persons within a reasonable time, not to exceed three business days after the
date on which this Warrant has been duly exercised in accordance with the terms
of this Warrant.  The Company hereby represents and warrants that any Shares
issued upon the exercise of this Warrant in accordance with the provisions of
Section 3 will be duly and validly authorized and issued, fully paid and
nonassessable and free from all taxes, liens and charges (other than liens or
charges created by the Warrantholder, income and franchise taxes incurred in
connection with the exercise of the Warrant or taxes in respect of any transfer
occurring contemporaneously therewith).  The Company agrees that the Shares so
issued will be deemed to have been issued to the Warrantholder as of the close
of business on the date on which this Warrant and payment of the Exercise Price
are delivered to the Company in accordance with the terms of this Warrant,
notwithstanding that the stock transfer books of the Company may then be closed
or certificates representing such Shares may not be actually delivered on such
date.  The Company will at all times reserve and keep available, out of its
authorized but unissued Common Stock, solely for the purpose of providing for
the exercise of this Warrant, the aggregate number of shares of Common Stock
then issuable upon exercise of this Warrant at any time.  The Company will (A)
procure, at its sole expense, the listing of the Shares issuable upon exercise
of this Warrant at any time, subject to issuance or notice of issuance, on all
principal stock exchanges on which the Common Stock is then listed or traded and
(B) maintain such listings of such Shares at all times after issuance.  The
Company will use reasonable best efforts to ensure that the Shares may be issued
without violation of any applicable law or regulation or of any requirement of
any securities exchange on which the Shares are listed or traded.
 
4

--------------------------------------------------------------------------------


 
5.           No Fractional Shares or Scrip.  No fractional Shares or scrip
representing fractional Shares shall be issued upon any exercise of this
Warrant.  In lieu of any fractional Share to which the Warrantholder would
otherwise be entitled, the Warrantholder shall be entitled to receive a cash
payment equal to the Market Price of the Common Stock on the last trading day
preceding the date of exercise less the pro-rated Exercise Price for such
fractional share.
 
6.           No Rights as Stockholders; Transfer Books.  This Warrant does not
entitle the Warrantholder to any voting rights or other rights as a stockholder
of the Company prior to the date of exercise hereof.  The Company will at no
time close its transfer books against transfer of this Warrant in any manner
which interferes with the timely exercise of this Warrant.
 
7.           Charges, Taxes and Expenses.  Issuance of certificates for Shares
to the Warrantholder upon the exercise of this Warrant shall be made without
charge to the Warrantholder for any issue or transfer tax or other incidental
expense in respect of the issuance of such certificates, all of which taxes and
expenses shall be paid by the Company.
 
8.           Transfer/Assignment.
 
(A)           Subject to compliance with clause (B) of this Section 8, this
Warrant and all rights hereunder are transferable, in whole or in part, upon the
books of the Company by the registered holder hereof in person or by duly
authorized attorney, and a new warrant shall be made and delivered by the
Company, of the same tenor and date as this Warrant but registered in the name
of one or more transferees, upon surrender of this Warrant, duly endorsed, to
the office or agency of the Company described in Section 3.  All expenses (other
than stock transfer taxes) and other charges payable in connection with the
preparation, execution and delivery of the new warrants pursuant to this Section
8 shall be paid by the Company.
 
(B)           The transfer of the Warrant and the Shares issued upon exercise of
the Warrant are subject to any restrictions on transfer imposed by applicable
securities laws.
 
9.           Exchange and Registry of Warrant.  This Warrant is exchangeable,
upon the surrender hereof by the Warrantholder to the Company, for a new warrant
or warrants of like tenor and representing the right to purchase the same
aggregate number of Shares.  The Company shall maintain a registry showing the
name and address of the Warrantholder as the registered holder of this
Warrant.  This Warrant may be surrendered for exchange or exercise in accordance
with its terms, at the office of the Company, and the Company shall be entitled
to rely in all respects, prior to written notice to the contrary, upon such
registry.
 
10.         Loss, Theft, Destruction or Mutilation of Warrant.  Upon receipt by
the Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in the case of any such loss,
theft or destruction, upon receipt of a bond, indemnity or security reasonably
satisfactory to the Company, or, in the case of any such mutilation, upon
surrender and cancellation of this Warrant, the Company shall make and deliver,
in lieu of such lost, stolen, destroyed or mutilated Warrant, a new Warrant of
like tenor and representing the right to purchase the same aggregate number of
Shares as provided for in such lost, stolen, destroyed or mutilated Warrant.
 
5

--------------------------------------------------------------------------------


 
11.         Saturdays, Sundays, Holidays, etc.  If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a business day, then such action may be taken or such right
may be exercised on the next succeeding day that is a business day.
 
12.         Rule 144 Information.  The Company covenants that it will use its
reasonable best efforts to timely file all reports and other documents required
to be filed by it under the Securities Act and the Exchange Act and the rules
and regulations promulgated by the SEC thereunder (or, if the Company is not
required to file such reports, it will, upon the request of any Warrantholder,
make publicly available such information as necessary to permit sales pursuant
to Rule 144 under the Securities Act), and it will use reasonable best efforts
to take such further action as any Warrantholder may reasonably request, in each
case to the extent required from time to time to enable such holder to, if
permitted by the terms of this Warrant and the Purchase Agreement, sell this
Warrant without registration under the Securities Act within the limitation of
the exemptions provided by (A) Rule 144 under the Securities Act, as such rule
may be amended from time to time, or (B) any successor rule or regulation
hereafter adopted by the SEC.  Upon the written request of any Warrantholder,
the Company will deliver to such Warrantholder a written statement that it has
complied with such requirements.
 
13.         Adjustments and Other Rights.  The Exercise Price and the number of
Shares issuable upon exercise of this Warrant shall be subject to adjustment
from time to time as follows; provided, that if more than one subsection of this
Section 13 is applicable to a single event, the subsection shall be applied that
produces the largest adjustment and no single event shall cause an adjustment
under more than one subsection of this Section 13 so as to result in
duplication:
 
(A)           Stock Splits, Subdivisions, Reclassifications or Combinations.  If
the Company shall (i) declare and pay a dividend or make a distribution on its
Common Stock in shares of Common Stock, (ii) subdivide or reclassify the
outstanding shares of Common Stock into a greater number of shares, or (iii)
combine or reclassify the outstanding shares of Common Stock into a smaller
number of shares, the number of Shares issuable upon exercise of this Warrant at
the time of the record date for such dividend or distribution or the effective
date of such subdivision, combination or reclassification shall be
proportionately adjusted so that the Warrantholder after such date shall be
entitled to purchase the number of shares of Common Stock which such holder
would have owned or been entitled to receive in respect of the shares of Common
Stock subject to this Warrant after such date had this Warrant been exercised
immediately prior to such date.  In such event, the Exercise Price in effect at
the time of the record date for such dividend or distribution or the effective
date of such subdivision, combination or reclassification shall be adjusted to
the number obtained by dividing (x) the product of (1) the number of Shares
issuable upon the exercise of this Warrant before such adjustment and (2) the
Exercise Price in effect immediately prior to the record or effective date, as
the case may be, for the dividend, distribution, subdivision, combination or
reclassification giving rise to this adjustment by (y) the new number of Shares
issuable upon exercise of the Warrant determined pursuant to the immediately
preceding sentence.
 
(B)           Certain Issuances of Common Shares or Convertible Securities.  If
the Company shall issue shares of Common Stock (or rights or warrants or other
securities exercisable or convertible into or exchangeable (collectively, a
“conversion”) for shares of Common Stock) (collectively, “convertible
securities”) (other than in Permitted Transactions (as defined below) or a
transaction to which subsection (A) of this Section 13 is applicable) without
consideration or at a consideration per share (or having a conversion price per
share) that is less than 100% of the Market Price on the last trading day
preceding the date of the agreement on pricing such shares (or such convertible
securities) then, in such event:
 
6

--------------------------------------------------------------------------------


 
(A)           the number of Shares issuable upon the exercise of this Warrant
immediately prior to the date of the agreement on pricing of such shares (or of
such convertible securities) (the “Initial Number”) shall be increased to the
number obtained by multiplying the Initial Number by a fraction (A) the
numerator of which shall be the sum of (x) the number of shares of Common Stock
of the Company outstanding on such date and (y) the number of additional shares
of Common Stock issued (or into which convertible securities may be exercised or
convert) and (B) the denominator of which shall be the sum of (I) the number of
shares of Common Stock outstanding on such date and (II) the number of shares of
Common Stock which the aggregate consideration receivable by the Company for the
total number of shares of Common Stock so issued (or into which convertible
securities may be exercised or convert) would purchase at the Market Price on
the last trading day preceding the date of the agreement on pricing such shares
(or such convertible securities); and
 
(B)           the Exercise Price payable upon exercise of the Warrant shall be
adjusted by multiplying such Exercise Price in effect immediately prior to the
date of the agreement on pricing of such shares (or of such convertible
securities) by a fraction, the numerator of which shall be the number of shares
of Common Stock issuable upon exercise of this Warrant prior to such date and
the denominator of which shall be the number of shares of Common Stock issuable
upon exercise of this Warrant immediately after the adjustment described in
clause (A) above.
 
For purposes of the foregoing, the aggregate consideration receivable by the
Company in connection with the issuance of such shares of Common Stock or
convertible securities shall be deemed to be equal to the sum of the net
offering price (including the Fair Market Value of any non-cash consideration
and after deduction of any related expenses payable to third parties) of all
such securities plus the minimum aggregate amount, if any, payable upon exercise
or conversion of any such convertible securities into shares of Common Stock;
and “Permitted Transactions” shall mean issuances (i) as consideration for or to
fund the acquisition of businesses and/or related assets, and (ii) in connection
with employee benefit plans and compensation related arrangements in the
ordinary course and consistent with past practice approved by the Board of
Directors.
 
(C)           Other Distributions.  In case the Company shall fix a record date
for the making of a distribution to all holders of shares of its Common Stock of
securities, evidences of indebtedness, assets, cash, rights or warrants
(excluding Ordinary Cash Dividends, dividends of its Common Stock and other
dividends or distributions referred to in Section 13(A)), in each such case, the
Exercise Price in effect prior to such record date shall be reduced immediately
thereafter to the price determined by multiplying the Exercise Price in effect
immediately prior to the reduction by the quotient of (x) the Market Price of
the Common Stock on the last trading day preceding the first date on which the
Common Stock trades regular way on the principal national securities exchange on
which the Common Stock is listed or admitted to trading without the right to
receive such distribution, minus the amount of cash and/or the Fair Market Value
of the securities, evidences of indebtedness, assets, rights or warrants to be
so distributed in respect of one share of Common Stock (such amount and/or Fair
Market Value, the “Per Share Fair Market Value”) divided by (y) such Market
Price on such date specified in clause (x); such adjustment shall be made
successively whenever such a record date is fixed.  In such event, the number of
Shares issuable upon the exercise of this Warrant shall be increased to the
number obtained by dividing (x) the product of (1) the number of Shares issuable
upon the exercise of this Warrant before such adjustment, and (2) the Exercise
Price in effect immediately prior to the distribution giving rise to this
adjustment by (y) the new Exercise Price determined in accordance with the
immediately preceding sentence.  In the case of adjustment for a cash dividend
that is, or is coincident with, a regular quarterly cash dividend, the Per Share
Fair Market Value would be reduced by the per share amount of the portion of the
cash dividend that would constitute an Ordinary Cash Dividend.  In the event
that such distribution is not so made, the Exercise Price and the number of
Shares issuable upon exercise of this Warrant then in effect shall be
readjusted, effective as of the date when the Board of Directors determines not
to distribute such shares, evidences of indebtedness, assets, rights, cash or
warrants, as the case may be, to the Exercise Price that would then be in effect
and the number of Shares that would then be issuable upon exercise of this
Warrant if such record date had not been fixed.
 
7

--------------------------------------------------------------------------------


 
(D)           Business Combinations.  In case of any Business Combination or
reclassification of Common Stock (other than a reclassification of Common Stock
referred to in Section 13(A)), the Warrantholder’s right to receive Shares upon
exercise of this Warrant shall be converted into the right to exercise this
Warrant to acquire the number of shares of stock or other securities or property
(including cash) which the Common Stock issuable (at the time of such Business
Combination or reclassification) upon exercise of this Warrant immediately prior
to such Business Combination or reclassification would have been entitled to
receive upon consummation of such Business Combination or reclassification; and
in any such case, if necessary, the provisions set forth herein with respect to
the rights and interests thereafter of the Warrantholder shall be appropriately
adjusted so as to be applicable, as nearly as may reasonably be, to the
Warrantholder’s right to exercise this Warrant in exchange for any shares of
stock or other securities or property pursuant to this paragraph.  In
determining the kind and amount of stock, securities or the property receivable
upon exercise of this Warrant following the consummation of such Business
Combination, if the holders of Common Stock have the right to elect the kind or
amount of consideration receivable upon consummation of such Business
Combination, then the consideration that the Warrantholder shall be entitled to
receive upon exercise shall be deemed to be the types and amounts of
consideration received by the majority of all holders of the shares of common
stock that affirmatively make an election (or of all such holders if none make
an election).
 
(E)           Rounding of Calculations; Minimum Adjustments.  All calculations
under this Section 13 shall be made to the nearest one-tenth (1/10th) of a cent
or to the nearest one-hundredth (1/100th) of a share, as the case may be.  Any
provision of this Section 13 to the contrary notwithstanding, no adjustment in
the Exercise Price or the number of Shares into which this Warrant is
exercisable shall be made if the amount of such adjustment would be less than
$0.01 or one-tenth (1/10th) of a share of Common Stock, but any such amount
shall be carried forward and an adjustment with respect thereto shall be made at
the time of and together with any subsequent adjustment which, together with
such amount and any other amount or amounts so carried forward, shall aggregate
$0.01 or 1/10th of a share of Common Stock, or more.
 
(F)           Timing of Issuance of Additional Common Stock Upon Certain
Adjustments.  In any case in which the provisions of this Section 13 shall
require that an adjustment shall become effective immediately after a record
date for an event, the Company may defer until the occurrence of such event (i)
issuing to the Warrantholder of this Warrant exercised after such record date
and before the occurrence of such event the additional shares of Common Stock
issuable upon such exercise by reason of the adjustment required by such event
over and above the shares of Common Stock issuable upon such exercise before
giving effect to such adjustment and (ii) paying to such Warrantholder any
amount of cash in lieu of a fractional share of Common Stock; provided, however,
that the Company upon request shall deliver to such Warrantholder a due bill or
other appropriate instrument evidencing such Warrantholder’s right to receive
such additional shares, and such cash, upon the occurrence of the event
requiring such adjustment.
 
(G)           Other Events.  For so long as the Warrantholder holds this Warrant
or any portion thereof, if any event occurs as to which the provisions of this
Section 13 are not strictly applicable or, if strictly applicable, would not, in
the good faith judgment of the Board of Directors of the Company, fairly and
adequately protect the purchase rights of the Warrants in accordance with the
essential intent and principles of such provisions, then the Board of Directors
shall make such adjustments in the application of such provisions, in accordance
with such essential intent and principles, as shall be reasonably necessary, in
the good faith opinion of the Board of Directors, to protect such purchase
rights as aforesaid.  The Exercise Price or the number of Shares into which this
Warrant is exercisable shall not be adjusted in the event of a change in the par
value of the Common Stock or a change in the jurisdiction of incorporation of
the Company.
 
8

--------------------------------------------------------------------------------


 
(H)           Statement Regarding Adjustments.  Whenever the Exercise Price or
the number of Shares into which this Warrant is exercisable shall be adjusted as
provided in Section 13, the Company shall forthwith file at the principal office
of the Company a statement showing in reasonable detail the facts requiring such
adjustment and the Exercise Price that shall be in effect and the number of
Shares into which this Warrant shall be exercisable after such adjustment, and
the Company shall also cause a copy of such statement to be sent by mail, first
class postage prepaid, to each Warrantholder at the address appearing in the
Company’s records.
 
(I)           Notice of Adjustment Event.  In the event that the Company shall
propose to take any action of the type described in this Section 13 (but only if
the action of the type described in this Section 13 would result in an
adjustment in the Exercise Price or the number of Shares into which this Warrant
is exercisable or a change in the type of securities or property to be delivered
upon exercise of this Warrant), the Company shall give notice to the
Warrantholder, in the manner set forth in Section 13(J), which notice shall
specify the record date, if any, with respect to any such action and the
approximate date on which such action is to take place.  Such notice shall also
set forth the facts with respect thereto as shall be reasonably necessary to
indicate the effect on the Exercise Price and the number, kind or class of
shares or other securities or property which shall be deliverable upon exercise
of this Warrant.  In the case of any action which would require the fixing of a
record date, such notice shall be given at least 10 days prior to the date so
fixed, and in case of all other action, such notice shall be given at least 15
days prior to the taking of such proposed action.  Failure to give such notice,
or any defect therein, shall not affect the legality or validity of any such
action.
 
(J)           Proceedings Prior to Any Action Requiring Adjustment.  As a
condition precedent to the taking of any action which would require an
adjustment pursuant to this Section 13, the Company shall take any action which
may be necessary, including obtaining regulatory, New York Stock Exchange,
NASDAQ Stock Market or other applicable national securities exchange or
stockholder approvals or exemptions, in order that the Company may thereafter
validly and legally issue as fully paid and nonassessable all shares of Common
Stock that the Warrantholder is entitled to receive upon exercise of this
Warrant pursuant to this Section 13.
 
(K)           Adjustment Rules.  Any adjustments pursuant to this Section 13
shall be made successively whenever an event referred to herein shall occur.  If
an adjustment in Exercise Price made hereunder would reduce the Exercise Price
to an amount below par value of the Common Stock, then such adjustment in
Exercise Price made hereunder shall reduce the Exercise Price to the par value
of the Common Stock.
 
14.         No Impairment.  The Company will not, by amendment of its Charter or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Company, but will at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in taking
of all such action as may be necessary or appropriate in order to protect the
rights of the Warrantholder.
 
9

--------------------------------------------------------------------------------


 
15.         Governing Law.  This Warrant will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within such State.  Each of the Company and the
Warrantholder agrees (a) to submit to the exclusive jurisdiction and venue of
the United States District Court for the Southern District of New York for any
civil action, suit or proceeding arising out of or relating to this Warrant or
the transactions contemplated hereby, and (b) that notice may be served upon the
Company at the address of its principal executive office and upon the
Warrantholder at the address for the Warrantholder set forth in the registry
maintained by the Company pursuant to Section 9 hereof.  To the extent permitted
by applicable law, each of the Company and the Warrantholder hereby
unconditionally waives trial by jury in any civil legal action or proceeding
relating to the Warrant or the transactions contemplated hereby or thereby.
 
16.         Binding Effect.  This Warrant shall be binding upon any successors
or assigns of the Company.
 
17.         Amendments.  This Warrant may be amended and the observance of any
term of this Warrant may be waived only with the written consent of the Company
and the Warrantholder.
 
18.         Prohibited Actions.  The Company agrees that it will not take any
action which would entitle the Warrantholder to an adjustment of the Exercise
Price if the total number of shares of Common Stock issuable after such action
upon exercise of this Warrant, together with all shares of Common Stock then
outstanding and all shares of Common Stock then issuable upon the exercise of
all outstanding options, warrants, conversion and other rights, would exceed the
total number of shares of Common Stock then authorized by its Charter.
 
19.         Notices.  Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally, or
by facsimile, upon confirmation of receipt, or (b) on the second business day
following the date of dispatch if delivered by a recognized next day courier
service.
 
20.         Entire Agreement.  This Warrant, the form attached hereto and the
Management Agreement, contain the entire agreement between the parties with
respect to the subject matter hereof and supersede all prior and contemporaneous
arrangements or undertakings with respect thereto.
 
[Remainder of page intentionally left blank]
 
10

--------------------------------------------------------------------------------


 
[Form of Notice of Exercise]
Date:                                                      
 
TO:                      Noble Medical Technologies, Inc.
 
RE:                      Election to Purchase Common Stock
 
The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby agrees to subscribe for and purchase the number of shares of the Common
Stock set forth below covered by such Warrant.  The undersigned, in accordance
with Section 3 of the Warrant, hereby agrees to pay the aggregate Exercise Price
for such shares of Common Stock in the manner set forth below.  A new warrant
evidencing the remaining shares of Common Stock covered by such Warrant, but not
yet subscribed for and purchased, if any, should be issued in the name set forth
below.
 
Number of Shares of Common Stock
     
Method of Payment of Exercise Price
     
Aggregate Exercise Price:
 



Holder:
 
By:
 
Name:
 
Title:
 

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by a
duly authorized officer.
 
Dated:  January 24, 2011
 

 
Noble Medical Technologies, Inc.
       
By:
/s/ Robert Ellin    
Robert Ellin
   
Chief Executive Officer



[Signature Page to Warrant]
 
A-1

--------------------------------------------------------------------------------

